Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 9/29/2022 has been entered. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action dated on 7/6/2022.
Claim Status
Claims 1-15 and 21-25 are pending.
Claims 16-20 are canceled by Applicant. 
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 9/29/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections with a new reference, US 2020/0027783 A1 to Kim, see detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Junjing Bao et al., (US 2021/0305155 A1, of record, hereinafter Bao) in view of Moon Keun Kim et al., (US 2020/0027783 A1, hereinafter Kim) and in further view of Xiaomei Bu et al., (US 2006/0030128 A1, of record, hereinafter Bu).
Regarding claim 1, Bao discloses a device (in Fig. 4) comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Bao’s Fig. 4, annotated. 
a middle-of-line interconnect structure (interconnect layers 410, 420) having: 
a device-level contact (trench contact 412) disposed in a first insulator layer (first insulator layer under the etch stop layer 414 similar to the dielectric layer 432), wherein the device-level contact (412) physically contacts an integrated circuit (IC) feature (the trench contact 412 coupled to the active devices, e. g. the source and drain regions described in [0034]), 
a ruthenium structure (contact merge 422 may be composed of Ru described in [0034]) disposed in a second insulator layer (second insulator layer under the etch stop layer 424 similar to the dielectric layer 432) that is disposed over the first insulator layer, wherein the ruthenium structure (422) physically contacts the device-level contact (412), the ruthenium structure (422) includes a ruthenium plug (422) disposed …, sidewalls of the ruthenium structure (sidewalls of 422) have first portions (first sidewall portions of 422) …, the first portions (the first sidewall portions of 422) of the sidewalls of the ruthenium structure (the sidewalls of 422) are formed by the ruthenium plug (422), …
Bao does not expressly disclose the ruthenium structure (422) includes a ruthenium plug (422) disposed over an adhesion layer, sidewalls of the ruthenium structure (the sidewalls of 422) have second portions, …, and the second portions of the sidewalls of the ruthenium structure (of the sidewalls of 422) are formed by the adhesion layer, and an air gap that separates the first portions (first sidewall portions of 422) of the sidewalls of the ruthenium structure (the sidewalls of 422) from the second insulator layer.
However, in the same semiconductor device field of endeavor, Kim discloses a wiring layer 130 in Fig. 14 comprises a wiring structure (131 and 132) includes a metal wiring 131 disposed over an barrier film 132 (as adhesion layer), sidewalls of the wiring structure (131 and 132) have first sidewall portions of the metal wiring 131 and second sidewall portions of the barrier film 132, the first sidewall portions of the metal wiring 131 of the sidewalls of the wiring structure (131 and 132) are formed by the metal wiring 131, and the second sidewall portions of the barrier film 132 of the sidewalls of the wiring structure (131 and 132) are formed by the barrier film 132 (adhesion layer).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Kim’s Fig. 14, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the Kim’s barrier layer (adhesion layer) under the Bao’s contact merge 422 to improve adhesion and prevent from contact materials interdiffusion. 
Bao modified by Kim does not expressly disclose an air gap that separates the first portions (Bao’s first sidewall portions of 422 with Kim’s barrier film 132 thereunder) of the sidewalls of the ruthenium structure (the Bao’s sidewalls of 422 with Kim’s barrier film 132 thereunder) from the second insulator layer (Bao’s second insulator layer under the etch stop layer 424).
However, in the same semiconductor device field of endeavor, Bu discloses an interconnect 4440 can be comprised an interconnect 44 and a liner 40 (described in [0039-0040]) disposed in an IMD 30 (Inter Metal Dielectric) coupled to a lower interconnect 22 in Fig. 1L. An air gap 45 separates sidewalls of the interconnect 4440 from the IMD 30. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Bu’s Fig. 1L, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the Bu’s air gap between Bao’s first sidewalls portions of the ruthenium structure with Kim’s barrier film thereunder and the second insulator layer according to Bu’s teaching to reduce wiring capacitance described in [0002] by Bu. 
Regarding claim 2, Bao modified by (Kim and Bu) discloses the device of claim 1,
wherein a top surface of the ruthenium structure (a top surface of the Bao’s 422 modified by Kim’s barrier film) is lower than (as shown in Fig. 4) a top surface of the second insulator layer (top surface of the Bao’s second insulator layer under the etch stop layer 424), such that a distance is defined between the top surface of the ruthenium structure (the top surface of the Bao’s 422) and the second insulator layer.
Regarding claim 4, Bao modified by (Kim and Bu) discloses the device of claim 1,
wherein the air gap (the Bu’s air gap 45 implemented on the Bao’s 422 with the Kim’s 132 thereunder as addressed in claim 1) further separates the second portions (the Kim’s second sidewall portions of the barrier film 132 implemented under Bao’s 422) of the sidewalls of the ruthenium structure (the sidewalls of Bao’s 422 with Kim’s 132) from the second insulator layer (Bao’s second insulator layer under the etch stop layer 424).
  Regarding claim 5, Bao modified by (Kim and Bu) discloses the device of claim 1,
further comprising a remainder of a dummy contact spacer layer (Bao’s etch stop layer 414, a remainder of a portion 414 removed for 422 in Fig. 4) disposed between and separating the first insulator layer (Bao’s first insulator layer under the etch stop layer 414) and the second insulator layer (Bao’s Bao’s second insulator layer under the etch stop layer 424).
Regarding claim 7, Bao modified by (Kim and Bu)  discloses the device of claim 1, further comprising:
a back-end-of-line interconnect structure (Bao’s interconnect layers 430, 440 in Fig. 4) disposed over the middle-of-line interconnect structure (Bao’s interconnect layers 410, 420), the back-end-of-line interconnect structure (Bao’s 430, 440) having: 
a via (Bao’s 444) disposed in a third insulator layer (Bao’s 432 plus dielectric layer above the etch stop layer 454) that is disposed over the second insulator layer (the second insulator layer is the dielectric layer under the etch stop layer 424 as mentioned in claim 1), wherein the via (Bao’s 444) extends below a top surface of the second insulator layer and physically contacts the ruthenium structure (Bao’s 422), and 
a metal line (Bao’s 442) disposed in the third insulator layer (Bao’s 432 plus dielectric layer above the 454), wherein the metal line (Bao’s 442) physically contacts the via (Bao’s 444).  
Regarding claim 8, Bao modified by (Kim and Bu) discloses the device of claim 7,
wherein the air gap (Bu’s air gap 45 in Fig. 1L implemented on the Bao’s 422 with the Kim’s 132 thereunder as addressed in claim 1) has a length defined between a bottom surface of the via (bottom surface of the Bao’s 444 equivalent to Bu’s via portion of the interconnect 70/68) and a top surface of the first insulator layer (a top surface of the Bao’s first insulator layer under the etch stop layer 414 equivalent to the Bu’s ILD 20).  
Regarding claim 9, Bao modified by (Kim and Bu) discloses the device of claim 1,
wherein the first insulator layer (Bao’s first insulator layer under the etch stop layer 414 as mentioned in claim 1) includes an etch stop layer (Bao’s 414) and the second insulator layer (Bao’s second insulator layer under the etch stop layer 424 as mentioned in claim 1 equivalent to Bu’s IMD 30 in Fig. 1L) is free of an etch stop layer (Bao’s etch stop layer 424 can function as a cap layer as equivalent to the Bu’s cap layer 50 in the IMD 30).  

Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Junjing Bao et al., (US 2021/0305155 A1, of record, hereinafter Bao) in view of Xiaomei Bu et al., (US 2006/0030128 A1, of record, hereinafter Bu).
Regarding claim 10, Bao discloses a device (in Fig. 4) comprising:
a first oxide layer (first oxide layer including and under the etch stop layer 414 similar to the dielectric layer 432, the dielectric layer made of oxide layer is well-known) disposed over a substrate (402); 
a second oxide layer (second oxide layer under the etch stop layer 424 similar to the dielectric layer 432) disposed over the first oxide layer;
a third oxide layer (432) disposed over the second oxide layer;
a first interconnect structure (trench contact 412) disposed in and extending through the first oxide layer and physically contacting an IC device feature (the trench contact 412 coupled to the active devices, e. g. the source and drain regions described in [0034]) formed on the substrate, 
a second interconnect structure (contact merge 422) disposed in the second oxide layer and physically contacting the first interconnect structure (412), wherein the second interconnect structure (422) is free of a barrier layer along sidewalls thereof, the second interconnect structure (422) includes a ruthenium layer (contact merge 422 may be composed of Ru described in [0034]), …
a via (444) disposed in the third oxide layer (432) and the second oxide layer (the second oxide layer under the etch stop layer 424), wherein the via (444) physically contacts the second interconnect structure (422).  
Bao does not expressly disclose an air gap is disposed between sidewalls of the ruthenium layer (sidewalls of 422) and the second oxide layer (the second oxide layer under the etch stop layer 424). 
However, in the same semiconductor device field of endeavor, Bu discloses an interconnect 4440 can be comprised an interconnect 44 and a liner 40 (described in [0039-0040]) disposed in an IMD 30 (Inter Metal Dielectric) coupled to a lower interconnect 22 in Fig. 1L. An air gap 45 separates sidewalls of the interconnect 4440 from the IMD 30. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an air gap between Bao’s sidewalls of the ruthenium layer and the second oxide layer according to Bu’s teaching to reduce wiring capacitance described in [0002] by Bu. 
Regarding claim 13, Bao modified by Bu discloses the device of claim 10,
wherein the via (Bao’s 444 in Fig. 4) includes a first via portion (upper portion of the Bao’s 444) disposed in the third oxide layer (Bao’s 432) and a second via portion (lower portion of the Bao’s 444) disposed in the second oxide layer (Bao’s the second oxide layer under 424), 
Bao modified by Bu does not expressly disclose wherein a first width of the first via portion (a first width of the upper portion of the Bao’s 444) is greater than a second width of the second via portion (a second width of the lower portion of the Bao’s 444) and a third width of the second interconnect structure (a third width of the Bao’s 422) is less than the second width (second width of the lower portion of the Bao’s 444). 
However, the change of size or shape is absent unexpected results is a prima facie obvious in view of In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change of size or shape (“a first width of the first via portion is greater than a second width of the second via portion and a third width of the ruthenium structure is less than the second width”) in to the claim.
Regarding claim 14, Bao modified by Bu discloses the device of claim 10,
wherein the via (Bao’s 444 in Fig. 4) physically contacts a top surface of the second oxide layer (a top surface of Bao’s the second oxide layer under 424) and a sidewall of the second oxide layer (a sidewall of Bao’s the second oxide layer under 424).  

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Junjing Bao et al., (US 2021/0305155 A1, of record, hereinafter Bao) in view of Moon Keun Kim et al., (US 2020/0027783 A1, hereinafter Kim) and in further view of Xiaomei Bu et al., (US 2006/0030128 A1, of record, hereinafter Bu) and Yohei Yamaguchi et al., (US 2018/0026138 A1, of record, hereinafter Yamaguchi).
Regarding claim 3, Bao modified by (Kim and Bu) discloses the device of claim 1,
further comprising a layer (Bao’s etch stop layer 414 in Fig. 4) between the first insulator layer (Bao’s first insulator layer under the etch stop layer 414) and the second insulator layer (Bao’s second insulator layer under the etch stop layer 424), wherein the air gap (the Bu’s air gap 45 implemented on the Bao’s 422 with the Kim’s 132 thereunder as addressed claim 1) further separates the second portions (the Kim’s second sidewall portions of the barrier film 132 implemented under Bao’s 422) of the ruthenium structure (Bao’s 422 with Kim’s 132) from the layer.  
Bao modified by (Kim and Bu) does not expressly disclose the layer is amorphous material.
However, in the same semiconductor device field of endeavor, Yamaguchi discloses a thin film transistor structure in Fig. 2 comprises a cured film acting as etching stop layer may include titanium oxide, amorphous silicon or amorphous carbon described in [0053]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Yamaguchi’s amorphous material since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.
 Regarding claim 6, Bao modified by (Kim and Bu) discloses the device of claim 5,
Bao modified by (Kim and Bu) does not expressly disclose wherein the dummy contact spacer layer (Bao’s etch stop layer 414) is an amorphous silicon layer, a titanium oxide layer, or an amorphous carbon layer.
However, in the same semiconductor device field of endeavor, Yamaguchi discloses a thin film transistor structure in Fig. 2 comprises a cured film acting as etching stop layer may include titanium oxide, amorphous silicon or amorphous carbon described in [0053]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Yamaguchi’s material since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Junjing Bao et al., (US 2021/0305155 A1, of record, hereinafter Bao) in view of Xiaomei Bu et al., (US 2006/0030128 A1, of record, hereinafter Bu) in view of Chia-Pang Kuo et al., (US 2020/0105592 A1, of record, hereinafter Kuo).
Regarding claim 11, Bao modified by Bu discloses the device of claim 10,
wherein the second oxide layer (Bao’s second oxide layer under the etch stop layer 424 as mentioned in claim 10) is disposed directly on and physically contacts the first oxide layer (Bao’s first oxide layer including and under the etch stop layer 414 as mentioned in claim 10) and a (see “metal oxide” below) layer (Bao’s etch stop layer 424) is disposed between and separates the second oxide layer (Bao’s second oxide layer under the etch stop layer 424) from the third oxide layer (Bao’s 432).  
Bao modified by Bu does not expressly disclose the layer (Bao’s etch stop layer 424) is made of metal oxide.
However, in the same semiconductor device field of endeavor, Kuo discloses a etch stop layer 32 (62) in Fig. 9 can be made of aluminum oxide (metal oxide), described in [0025 and 0050]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Kuo’s metal oxide since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.
Regarding claim 12, Bao modified by Bu discloses the device of claim 10,
wherein a remainder of a dummy contact spacer layer (Bao’s etch stop layer 414 equivalent to Bu’s dielectric cap layer 26 which is a remainder of layer 26 as shown in Fig. 1B) disposed between and separates the second oxide layer (equivalent to Bu’s 30) and the first oxide layer (equivalent to Bu’s 20) and a (see “metal oxide” below) layer (Bao’s etch stop layer 424) is disposed between and separates the second oxide layer (Bao’s second oxide layer under the etch stop layer 424) from the third oxide layer (Bao’s 432).
Bao modified by Bu does not expressly disclose the layer (Bao’s etch stop layer 424) is made of metal oxide.
However, in the same semiconductor device field of endeavor, Kuo discloses a etch stop layer 32 (62) in Fig. 9 can be made of aluminum oxide (metal oxide), described in [0025 and 0050]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Kuo’s metal oxide since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Junjing Bao et al., (US 2021/0305155 A1, of record, hereinafter Bao) in view of Xiaomei Bu et al., (US 2006/0030128 A1, of record, hereinafter Bu) in view of Chung-Liang Cheng et al., (US 10,170,322 B1, hereinafter Cheng),
Regarding claim 15, Bao modified by Bu discloses the device of claim 10, further comprising:
…
a first etch stop layer (Bao’s etch stop layer 424) and …, wherein the first etch stop layer (Bao’s etch stop layer 424) is disposed between the third oxide layer (Bao’s 432) and the second oxide layer (Bao’s the second oxide layer under 424) and 
Bao modified by Bu does not expressly disclose a fourth oxide layer disposed between the substrate (Bao’s 402) and the first oxide layer (Bao’s the first oxide layer under 414), wherein the first interconnect structure (Bao’s 412) is further disposed in the fourth oxide layer; a second etch stop layer, and the second etch stop layer is disposed between the fourth oxide layer and the first oxide layer (Bao’s the first oxide layer under 414).  
However, in the same semiconductor device field of endeavor, Cheng discloses 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

		Cheng’s Fig. 1H, annotated. 
an integrated circuit device 10 in Fig. 1H comprises a ILD layer 30 made of oxide described in Col. 7, lines 19-22 (fourth oxide layer) disposed between a substrate 12 and a ILD layer 32 (first oxide layer), wherein a contact 110 (first interconnect structure) is further disposed in the ILD layer 30 (fourth oxide layer); a CESL layer 34 (second etch stop layer), and the CESL layer 34 (second etch stop layer)  is disposed between the ILD layer 30 (fourth oxide layer) and the ILD layer 32 (first oxide layer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the ILD layer 30 (fourth oxide layer) and the CESL layer 34 (second etch stop layer) according to Cheng’s teaching to protect device features such as source/drain or gate under the ILD layer 30 (fourth oxide layer) and the CESL layer 34 (second etch stop layer) and build up upper level connections as shown in Cheng’s Fig. 1H. 

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Junjing Bao et al., (US 2021/0305155 A1, of record, hereinafter Bao) in view of Moon Keun Kim et al., (US 2020/0027783 A1, hereinafter Kim) and in further view of Xiaomei Bu et al., (US 2006/0030128 A1, of record, hereinafter Bu) and Chia-Pang Kuo et al., (US 2020/0105592 A1, of record, hereinafter Kuo).
Regarding claim 21, Bao discloses a device (in Fig. 4) comprising:
a source/drain contact (trench contact 412 directly coupled to the active devices, e. g. the source and drain regions described in [0034]); and
a multilayer interconnect (MLI) feature (interconnect layers 410, 420, 440) disposed over the source/drain contact (412), wherein the MLI feature includes: 
a first routing layer (420) that includes a ruthenium line (contact merge 422 may be composed of Ru described in [0034]) … disposed in a first oxide layer (first oxide layer under the etch stop layer 424 similar to the dielectric layer 432, the dielectric layer made of oxide layer is well-known) …,
 a via layer (430) that includes a metal via (444) disposed in a second oxide layer (dielectric layer 432 and dielectric layer above the etch stop layer 454),
a second routing layer (440) that includes a metal line (interconnect 442) disposed in the second oxide layer (432 and dielectric layer above the etch stop layer 454), wherein the metal line (442) is connected to one of the ruthenium lines (422) by the metal via (444) and the ruthenium line (422) is disposed on the source/drain contact (412), and 
a (see “metal oxide” below) layer (etch stop layer 424) disposed between the first oxide layer (first oxide layer under the etch stop layer 424) and the second oxide layer (432), wherein the metal via (444) extends through the (see “metal oxide” below) layer (424) to the ruthenium line (422).  
Bao does not expressly disclose the ruthenium line (422) includes multiple lines; air gaps disposed in the first oxide layer (first oxide layer under the etch stop layer 424), wherein the air gaps are between sidewalls of the ruthenium lines (sidewalls of 422) and the first oxide layer; the layer (etch stop layer 424) is made of metal oxide.
However, in the same semiconductor device field of endeavor, Kim discloses a wiring layer 130 in Fig. 14 comprises multiple wirings 131 in an interlayer insulating film 134.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement multiple wirings in the Bao’s MOL interconnect layer 420 according to Kim’s teaching to provide more electrical connections.
Bao modified by Kim does not expressly disclose air gaps disposed in the first oxide layer (Bao’s first oxide layer under the etch stop layer 424), wherein the air gaps are between sidewalls of the ruthenium lines (Bao’s sidewalls of 422 modified by Kim) and the first oxide layer; the layer (Bao’s etch stop layer 424) is made of metal oxide.
However, in the same semiconductor device field of endeavor, Bu discloses an interconnect 4440 can be comprised an interconnect 44 and a liner 40 (described in [0039-0040]) disposed in an IMD 30 (Inter Metal Dielectric) coupled to a lower interconnect 22 in Fig. 1L. An air gap 45 separates sidewalls of the interconnect 4440 from the IMD 30. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement air gaps between the Bao’s sidewalls of the ruthenium lines and the first oxide layer according to Bu’s teaching to reduce wiring capacitance described in [0002] by Bu. 
Bao modified by (Kim and Bu) does not expressly disclose the layer (Bao’s etch stop layer 424) is made of metal oxide.
However, in the same semiconductor device field of endeavor, Kuo discloses a etch stop layer 32 (62) in Fig. 9 can be made of aluminum oxide (metal oxide), described in [0025 and 0050]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Kuo’s metal oxide since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.
Regarding claim 22, Bao modified by (Kim, Bu and Kuo) discloses the device of claim 21,
wherein top surfaces of the ruthenium lines (top surfaces of the Bao’s 422 in Fig. 4 modified by Kim) are below a top surface of the first oxide layer (a top surface of the Bao’s first oxide layer under the etch stop layer 424).  
Regarding claim 23, Bao modified by (Kim, Bu and Kuo) discloses the device of claim 21,
wherein the first routing layer (Bao’s 420 in Fig. 4) is a metal zero layer of the MLI feature (metal zero layer of the Bao’s 420, 430, 440) and the second routing layer (Bao’s 440) is a metal one layer of the MLI feature (metal one layer of the Bao’s 420, 430, 440).  
Regarding claim 24, Bao modified by (Kim, Bu and Kuo) discloses the device of claim 21,
wherein the one of the ruthenium lines (Bao’s 422 in Fig. 4 modified by Kim in Fig. 14) is a first one of the ruthenium lines (first Bao’s 422 equivalent to Kim’s 131 at left of Fig. 14) and the metal oxide layer (Bao’s 424 modified by Kuo equivalent to Kim’s 545 in Fig. 14) covers a top surface of a second one of the ruthenium lines (second Bao’s 422 modified by Kim’s 131 at right of Fig. 14). 
Regarding claim 25, Bao modified by (Kim, Bu and Kuo) discloses the device of claim 24,
wherein the metal oxide layer (Bao’s 424 modified by Kuo’s metal oxide and equivalent to Bu’s cap layer 50 in Fig. 1L or Kim’s 545 in Fig. 14) caps respective air gaps (Bu’s air gap 45 as implement on sidewalls of each Bao’s 422) between the second one of the ruthenium lines (second of Bao’s 422 modified by Kim’s 131 at right of Fig. 14 as addressed in claim 24) and the first oxide layer (the Bao’s first oxide layer under the etch stop layer 424).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898